DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Application
The remarks and/or amendments filed on 10/14/2021 are acknowledged. Claims 1-20 are pending, claims 18-20 are withdrawn.

Election/Restrictions
Applicant’s election without traverse of the invention of Group I (claims 1-17) in the reply filed on 10/14/2021 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/14/2021.

Information Disclosure Statement
The information disclosure statements (IDS)s submitted on 09/11/2018; 03/14/2019; and 11/12/2020 have been considered by the examiner in this case.
Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the phrase: “selecting a support material capable of, when particlized, exposing hydrophilic chemical functional groups on a surface”. However, it is unclear on what surface the claim is referring and whether the particles themselves expose hydrophilic functional groups on their own surfaces or the particle expose such groups on other materials. The particle support materials themselves are stated in dependent claims to include gold. This does not appear to be a material with hydrophilic chemical functional groups as it is only made of the noble metal Au and does not have hydroxyl, amino, carboxyl, etc. groups. Therefore the exposure may be on another material that the particles act upon, however without stating at least what the second material the particles act upon is made of one cannot readily identify what particles are or are not capable of this function. Given this, this claim appears indefinite. Dependent claims 2-17 do not appear to rectify this issue and are thus also indefinite.
Claim 16 recites that the particles have a hydrodynamic size change of +/- 10% or less for a change between ph 6 and pH 8 and +/- 10% or less for a temperature range between 4 degrees and 37 degrees C yet does not set forth the solvents in which these materials are tested, the claim indicates that size change also may occur based upon the solution used and thus affect the outcome of the size change when also changing the temperature and/or pH making it unclear what the metes and bounds of particles capable of meeting these function criteria are. Given this, this claim appears indefinite.
Claim 17 recites that the particles have a T1 relaxivity for the particles of 2.7-5.0 s-1 for 1 mM concentration (metal basis). This claim appears indefinite as it lacks antecedent basis from claim 1 as claim 1 does not specifically require the T1 agent be or comprise a metal. Further as relaxivity is dependent upon the field strength used the metes and the bounds of the claim cannot be determined given no field strength is recited at which the relaxivity is measured. Given this, this claim appears indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 9, 13-14, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Margel, S., et al., U.S. Patent Application Publication 2009/0110644.
Margel discloses methods of making T1 contrast agent particles comprising the steps of a) selecting support materials that have hydrophilic groups on the final particles including polysaccharides (chitosan), gelatin, etc., b) using the materials to make support particles of 15 nm as well as particles down to 5 nm, c) coating the particles with the T1 contrast agent iron oxide that binds to the functional groups of the polymer with some of those functional groups still exposed on the surface of the particles, compare instant claims 1-3, 5-7, 9, 13. (See example 1 and paragraph 0046.) Margel discloses that the yield of coating magnetic material on the particles is almost 100% and teaches examples using FeCl2 10 mmol in 5ml H2O (given a MW of 126.75 g/mol this is 6.3375 mg) to 200 mg gelatin in 80 ml H2O, thus (6.3375/ 200 + 6.3375) x 100 = 3.07 wt%, compare instant claim 14. (See example 1 and paragraph 0164.) Regarding instant claims 16-17, these claims are indifinte for the reasons previously recited making the metes and bounds unclear what particles may or may not read on the functions claimed. However these claims are directed to intended results of the active steps set forth and the functional properties the particles may have after manufacture by these steps. Given that all of the method steps are set forth in the same way claimed using the same materials (i.e. polysaccharides/iron oxide) claimed the particle created would appear to be identical in structure to those claimed. The courts have held that “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case the identical chemical structures are taught and thus must read on the claimed intended functions. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Margel, S., et al., U.S. Patent Application Publication 2009/0110644 in view of Weissleder, R. et al., U.S. Patent Application Publication 2018/0361000A1.
Margel teaches methods of making T1 contrast agent particles comprising the steps of a) selecting support materials that have hydrophilic groups on the final particles including polysaccharides (chitosan), gelatin, etc., b) using the materials to make support particles of 15 nm as well as particles down to 5 nm, c) coating the particles with the T1 contrast agent iron oxide that binds to the functional groups of the polymer with some of those functional groups still exposed on the surface of the particles, compare instant claims 1-3, 5-7, 9, 13. (See example 1 and paragraph 0046.) Margel teaches that the yield of coating magnetic material on the particles is almost 100% and teaches examples using FeCl2 10 mmol in 5ml H2O (given a MW of 126.75 g/mol this is 6.3375 mg) to 200 mg gelatin in 80 ml H2O, thus (6.3375/ 200 + 6.3375) x 100 = 3.07 wt%, compare instant claim 14. (See example 1 and paragraph 0164.) Regarding instant claims 16-17, these claims are indifinte for the reasons previously recited making the metes and bounds unclear what particles may or may not read on the functions claimed. However, these claims are directed to intended results of the active steps set forth and the functional properties the particles may have after manufacture by these steps. Given that all of the method steps are set forth in the same way claimed using the same materials (i.e. polysaccharides/iron oxide) claimed the particle created would appear to be identical in structure to those claimed. The courts have held that “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case the identical chemical structures are taught and thus must read on the claimed intended functions. 
Margel does not teach that the particles are made of dextran nor crosslinked with amine crosslinkers
Weissleder teaches dextran nanoparticles made from dextran polymers crosslinked together using an amino crosslinker lysine that are 3-15 nm in size that can comprise further functional linking groups such as carboxy groups added to the particles, compare instant claims 4, 8, 10-12. (See claims 1-7.) Weissleder teaches that the particles can be further capped with succinic anhydride to lower their charge and aid in renal clearance and that particles of 3- 15 nm in size have rapid renal clearance, compare instant claim 12. (See paragraphs 0044 and 0055.) Weissleder teaches attaching imaging agents to the particles and using them in PET/MRI. (See claims 17 and 20.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to utilized uniform 3-15 nm polysaccharide nanoparticles designed for attachment to imaging agents of Weissleder as the core nuclei material in the methods of making 5-15 nm polysaccharide nanoparticles further coated with iron oxide taught by Margel in order form improved particles allowing for MRI imaging. One of ordinary skill would have been motivated to make this combination in order to provide for improved renal clearance of the particles as taught by Weissleder. One of ordinary skill would have also had a predictable expectation of success in making this combination as Margel also teaches the use of polysaccharides as the core material for the imaging agent particles used as well as providing for the same size of particles. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Margel, S., et al., U.S. Patent Application Publication 2009/0110644 in view of Weissleder, R. et al., U.S. Patent Application Publication 2018/0361000 as applied to claims 1-14 and 16-17 above, and further in view of Gura. S., et al., WO 99/62079A1.
Margel and Weissleder are discussed above.
Margel and Weissleder do not teach the amount of metal in the particles bound to functional groups.
Gura teaches that the weight percentage between the polymer nuclei and magnetic coatings can be controlled with smaller particles having higher nuclei wt% and Gura also teaches that the concentration of the polymeric metal chelating agents (such as gelatin or dextran) in the methods can also be varied from 0.1 to 10 w/v. (See page 12.) Gura also teaches that the amount of metal used in the particles should not exceed the binding capacity of the chelating agent polymer (amount of metal binding to functional groups) to obtain a high yield (almost 100%) of a single population of uniform monodispersed magnetic nanoparticles. (See page 14, paragraph 2.)
Though the references does not specifically teach providing the ingredients in the amounts as claimed by applicant, the amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as the amount of the chelating polymer and chelated contrast agent. One of ordinary skill in the art before the effective filing date of the invention would have been motivated to modify the amount of iron oxide bound to the polymers functional groups (i.e. the metal/polymer ratio) in order to be below the polymers binding capacity as taught by Gura in order to provide for smaller particles that have a uniform size and do not unnecessarily nucleate due to high metal amounts. Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-17 of co-pending Application No. 17/126,340 in view of Margel, S., et al., U.S. Patent Application Publication 2009/0110644 in view of Weissleder, R. et al., U.S. Patent Application Publication 2018/0361000A1 and Gura. S., et al., WO 99/62079A1.
The co-pending claims teach methods of making T1 contrast agent particles comprising the steps of preparing a nonmagnetic support of SiO2, a polysaccharide (dextran), or a protein at a size of 2-40 nm and coating it with and iron oxide coating of 0.1-5 nm.
The co-pending claims do not specify the amount of iron oxide to polymer/functional groups.
Margel teaches methods of making T1 contrast agent particles comprising the steps of a) selecting support materials that have hydrophilic groups on the final particles including polysaccharides (chitosan), gelatin, etc., b) using the materials to make support particles of 15 nm as well as particles down to 5 nm, c) coating the particles with the T1 contrast agent iron oxide that binds to the functional groups of the polymer with some of those functional groups still exposed on the surface of the particles, compare instant claims 1-3, 5-7, 9, 13. (See example 1 and paragraph 0046.) Margel teaches that the yield of coating magnetic material on the particles is almost 100% and teaches examples using FeCl2 10 mmol in 5ml H2O (given a MW of 126.75 g/mol this is 6.3375 mg) to 200 mg gelatin in 80 ml H2O, thus (6.3375/ 200 + 6.3375) x 100 = 3.07 wt%, compare instant claim 14. (See example 1 and paragraph 0164.) Regarding instant claims 16-17, these claims are indefinite for the reasons previously recited making the metes and bounds unclear what particles may or may not read on the functions claimed. However, these claims are directed to intended results of the active steps set forth and the functional properties the particles may have after manufacture by these steps. Given that all of the method steps are set forth in the same way claimed using the same materials (i.e. polysaccharides/iron oxide) claimed the particle created would appear to be identical in structure to those claimed. The courts have held that “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case the identical chemical structures are taught and thus must read on the claimed intended functions. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further provide for common art accepted amounts of iron oxide and nucleating core polymers used in iron oxide/MRI nanoparticle contrast agents. This is merely the use of an art accepted amount of polymer and T1 contrast agent found in the art before the invention allowing for formation of such particles. One of ordinary skill in the art would have a predictable expectation of success in making this combination as all of the prior art is directed to the same polysaccharide/iron oxide core shell particles and methods of their manufacture.
The co-pending claims and Margel do not teach that the particles are made of dextran nor crosslinked with amine crosslinkers
Weissleder teaches dextran nanoparticles made from dextran polymers crosslinked together using an amino crosslinker lysine that are 3-15 nm in size that can comprise further functional linking groups such as carboxy groups added to the particles, compare instant claims 4, 8, 10-12. (See claims 1-7.) Weissleder teaches that the particles can be further capped with succinic anhydride to lower their charge and aid in renal clearance and that particles of 3- 15 nm in size have rapid renal clearance, compare instant claim 12. (See paragraphs 0044 and 0055.) Weissleder teaches attaching imaging agents to the particles and using them in PET/MRI. (See claims 17 and 20.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to utilized uniform 3-15 nm polysaccharide nanoparticles designed for attachment to imaging agents of Weissleder as the core nuclei material in the methods of making 5-15 nm polysaccharide nanoparticles further coated with iron oxide taught by the co-pending claims and Margel in order form improved particles allowing for MRI imaging. One of ordinary skill would have been motivated to make this combination in order to provide for improved renal clearance of the particles as taught by Weissleder. One of ordinary skill would have also had a predictable expectation of success in making this combination as the co-pending claims and Margel also teach the use of polysaccharides as the core material for the imaging agent particles used as well as providing for the same size of particles. 
The co-pending claims, Margel and Weissleder do not teach the amount of metal in the particles bound to functional groups.
Gura teaches that the weight percentage between the polymer nuclei and magnetic coatings can be controlled with smaller particles having higher nuclei wt% and Gura also teaches that the concentration of the polymeric metal chelating agents (such as gelatin or dextran) in the methods can also be varied from 0.1 to 10 w/v. (See page 12.) Gura also teaches that the amount of metal used in the particles should not exceed the binding capacity of the chelating agent polymer (amount of metal binding to functional groups) to obtain a high yield (almost 100%) of a single population of uniform monodispersed magnetic nanoparticles. (See page 14, paragraph 2.)
Though the references does not specifically teach providing the ingredients in the amounts as claimed by applicant, the amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as the amount of the chelating polymer and chelated contrast agent. One of ordinary skill in the art before the effective filing date of the invention would have been motivated to modify the amount of iron oxide bound to the polymers functional groups (i.e. the metal/polymer ratio) in order to be below the polymers binding capacity as taught by Gura in order to provide for smaller particles that have a uniform size and do not unnecessarily nucleate due to high metal amounts. Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE RIDER whose telephone number is (571)270-1337.  The examiner can normally be reached on M-F 11-12 and 1-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LANCE W RIDER/Examiner, Art Unit 1618